Citation Nr: 0801471	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04- 16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the lumbar spine.

2.	Entitlement to a rating in excess of 30 percent for DJD 
of the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1977 to 
April 1977 and from May 1978 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the veteran's claim for ratings in 
excess of 10 percent for DJD of his lumbar spine and 30 
percent for DJD of his left knee.  The veteran's claims file 
was subsequently transferred to the VA RO in Roanoke, 
Virginia, that has jurisdiction of his case.  In an October 
2004 rating decision, that RO awarded a 20 percent rating for 
the veteran's service-connected DJD of the lumbar spine.    

In April 2005, the veteran testified during a hearing at the 
RO in Roanoke before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  In September 2005, 
the Board remanded the veteran's claims to the RO for further 
development.

The matter of the veteran's claim for an increased rating for 
his DJD of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective medical evidence of record demonstrates that 
the veteran's service-connected left knee disability is 
manifested by limitation of flexion to 80 degrees and 
extension to 0 degrees, with patellofemoral crepitus, severe 
tricompartmental osteoarthritis, an abnormal gait, and 
subjective complaints of pain on motion with a need to 
ambulate with a cane, but without clinical findings of any 
"locking" pain and effusion in the knee joint, or any 
instability.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for DJD of the left knee are not met. 38 U.S.C.A. §§ 1155, 
5103- 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5010-5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the March 
2007 statement of the case (SSOC), the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for an 
increased rating for his service-connected DJD of the left 
knee is being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a November 2002 letter, issued prior to the January 2003 
rating decision, and in April 2004 and September 2005 
letters, the RO informed the appellant of its duty to assist 
him in substantiating him claim under the VCAA and the effect 
of this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He has been afforded VA 
examinations, in December 2002, May 2004, and February 2007, 
and testified during a hearing before the undersigned in 
April 2005.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

It appears that the veteran's original claims file was 
misplaced and a rebuilt folder is available.  These records 
document that, in a May 1980 rating decision, the RO assigned 
a 10 percent rating for the veteran's left knee disability, 
under DC 5257 and, in September 1987, the rating was 
increased to 30 percent. 

In an April 2001 written claim, the veteran sought an 
increased rating for his service-connected left knee 
disability.

VA medical records and examination reports, dated from 2001 
to 2007, are associated with the claims file.  A report of x-
rays of the veteran's knee taken in October 2001 reflects 
severe osteoarthritis and possibly post traumatic changes 
considered unchanged from prior films. 

When the veteran was hospitalized by VA in December 2001 for 
evaluation of chest pains and a need to rule out a possible 
myocardial infarction, it was noted that he had arthritis in 
his knees.  On examination at admission, neurological 
examination findings were essentially normal, with normal 
strength, and he weighed 313 pounds.  

When seen in the VA outpatient clinic in August 2002, the 
veteran was advised to lose weight for his knee pain.

In December 2002, the veteran, who was 44 years old, 
underwent VA orthopedic examination.  According to the 
examination report, the veteran gave a history of left knee 
injury over 20 years earlier in service that was treated with 
surgery.  He denied any subsequent left knee surgeries and 
complained of left knee swelling approximately twice a week 
with some mild instability.  He also had left greater than 
right lower extremity weakness.  The veteran said a left knee 
brace was ordered but not received as yet.  He used a cane in 
his right hand and had difficulty ambulating more than four 
to five blocks due to left knee pain.

On examination, the veteran had intact bilateral lower 
extremity sensation with essentially normal strength that was 
difficult to evaluate due to knee pain.  He also had 
bilaterally symmetric and intact patellar and Achilles tendon 
reflexes.  The veteran had negative straight leg raise on the 
right and left.  Attempts to perform a left knee straight leg 
raise caused increased left knee pain.  Range of motion of 
the left knee was from approximately 10 to 100 degrees with 
increased pain at the extremes of flexion.  The veteran had 
stable bilateral anterior and posterior cruciate and medial 
and lateral collateral ligaments with a negative Lachman 
sign.  He had increased left knee pain with attempts at varus 
and valgus stressing.  The pain was primarily inferior to the 
patella between the tibial tubercle and the patella.  There 
was no medial or lateral joint line tenderness and he had 
well-healed incisions about both knees.  He walked with a 
slightly antalgic gait.

Further, the VA examiner said that the veteran did not have 
appreciable varus or valgus deformity.  Results of x-rays of 
the left knee showed multiple surgical clips in the proximal 
tibial and knee joint, with minimal early medial compartment 
narrowing and no joint effusion, fractures, or subluxations.

When seen in the VA outpatient clinic in April 2004, the 
veteran was noted to have left leg pain and said he was 
unable to work due to back and leg pain.  Objectively, he was 
5 foot 7 inches tall and weighed 315 pounds.  He had good 
muscle tone with no sensory or motor deficits and normal 
strength in his extremities.  He was referred for physical 
therapy.  

A May 2004 VA outpatient physical therapy record indicates 
that the veteran said he could barely get out of bed and 
experienced left leg swelling if he stood for an hour or 
more.  A heavy duty cane was ordered for him.  

Later in May 2004, the veteran underwent VA examination.  
According to the examination report, he was medically 
discharged from service in 1980.  He currently complained of 
constant pain from the left knee joint down the leg to the 
ankle.  He had weakness, stiffness, swelling, heat and 
redness, with occasional instability.  He denied any locking 
and had fatigability and lack of endurance.  The veteran took 
Naproxen for pain.  He had flare-ups with any type of bending 
of his back or knee and movement increased the pain.  He 
slept most of the day, was unable to work, and kept his leg 
propped up to ease the pain.  A special cane was ordered to 
hold the veteran's weight.  

Further, it was noted that that the veteran was unsteady but 
did not have a history of falls.  He last worked in 2004 when 
he worked 4 hours a day mopping and wiping floors but was 
unable to that work because of increased back and knee pain.  

On examination, the veteran weighed 315 pounds.  He had an 
abnormal gait and favored his left side.  He had an 
exaggerated pain reflex to light touch of his knee or spine.  
He did not have good posture and was unable to walk on his 
heels, toes or the outside of his feet, secondary to back and 
left knee pain.  The VA examiner was unable to fatigue the 
veteran due to his complaints of lower back and left knee 
pain.  The left leg was approximately 4 centimeters (cm.) 
shorter than the right leg.
 
Further, when sitting, the veteran's left knee was flexed to 
30 degrees and, when attempting to flex it beyond 50 degrees, 
he grimaced with pain.  He had multiple scars on the left 
knee that were smooth and non-adherent.  The surgical scars 
were well healed, with no tissue damage or keloids, and were 
smooth and lighter than the normal skin.  It was noted that 
the veteran had some superficial numbness of unnamed nerves 
surrounding the entire surface of the knee.  Range of motion 
of the left knee was forward extension to +5 degrees (active 
and passive motion).  Fatiguing the knee caused the veteran 
to weaken with decreased range of motion to +15 degrees and 
increased pain, grimacing, and rubbing the knee in an attempt 
to stop the pain.  As noted, flexion was severely limited to 
50 degrees with complaints of severe pain in active and 
passive motion.  Fatiguing, he only flexed the knee to 40 
degrees.  Results of x-rays showed marked degenerative 
changes of the left knee with no acute fractures or 
subluxations.  The diagnoses included marked DJD of the left 
knee, with shortening of the left leg by 4 cm.  The VA 
examiner noted that the veteran's excess weight would likely 
cause increased knee pain and the leg length discrepancy 
would alter his gait.  

In a July 2005 Addendum, the May 2004 VA examiner said that 
the veteran had left knee pain and was morbidly obese, but 
opined that he should be able to work with some limitations 
related to lifting, bending, and mobility, and walking long 
distances.  It was noted that the veteran did not use a cane 
when he arrived at the clinic that day. 

During his April 2005 Board hearing, the veteran said that 
his left knee did not give out but recently, for the first 
time, when he got out of bed and walked without his cane, his 
leg did not respond, gave out, and was painful (see hearing 
transcript at pages 4-5).  The veteran said he tried physical 
therapy for his knee but it was too painful to continue (Id. 
at page 8).  

According to a May 2006 written statement, evidently from a 
private medical professional (writing indecipherable), the 
veteran's chronic knee and back pain symtoms were severe and 
greatly limited his ability to bend, stand, and sit.  X-ray 
of the left knee was remarkable for severe tricompartmental 
degenerative changes.  It was noted that, given the veteran's 
symtoms and x-ray findings, a profound and significant 
disability was present.

In February 2007, the veteran underwent VA examination 
regarding his left knee disability.  According to the 
examination report, the veteran complained of constant pain, 
was able to walk one block, used a cane, and did not take 
pain medications.  He said that he had clicking in his knee, 
some swelling and, recently, the knee began giving way.  The 
veteran had difficulty navigating stairs, was unable to squat 
down, and required assistance to tie his shoelaces.

Objectively, the veteran had a well-healed medial and lateral 
surgical incision over his left knee.  Range of motion of the 
left knee was from 0 to 80 degrees that did not change on 
repetitive motion testing.  He had positive patellofemoral 
crepitus but grind test was negative.  He had pain 
essentially throughout the knee on palpation both medially 
and laterally at the joint line.  There was no effusion.  The 
veteran was stable to varus and valgus stress.  The VA 
examiner noted that, because of the veteran's large leg, it 
was difficult to assess his anterior and posterior stability 
but, from the veteran's anterior and posterior drawer, he was 
noted to be stable at both the anterior and posterior 
cruciate ligaments.  X-rays showed severe tricompartmental 
osteoarthritis with retained surgical staples in the tibia 
and femur.  The clinical impression was advanced 
tricompartmental osteoarthritis, status post lateral surgical 
treatment.  In a March 2007 Addendum, the VA examiner that 
said he reviewed the veteran's medical records and the 
clinical impression and assessment remained unchanged.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected DJD of the left knee 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21 (2007).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The veteran's service-connected left knee disability is 
currently assigned a 30 percent rating under DC 5010-5261 
(and was previously evaluated under DC 5257).  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27.  Thus, the veteran's disease of DJD of the knee (DC 
5010) is presently evaluated as limitation of extension of 
the knee (DC 5261). 

Arthritis due to trauma (DC 5010) is rated as degenerative 
arthritis (DC 5003).  See 38 C.F.R. § 4.71a, DCs 5003 and 
5010 (2007).  Degenerative arthritis (hypertrophic or 
osteoarthritis) where established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  See 38 C.F.R. § 4.71(a), DC 5003.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints and two or more minor 
joint groups and there is occasional incapacitating 
exacerbation.  Id.  A compensable rating can be assigned 
where there is arthritis and some limitation of motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, DCs 5260 and 5261 (2007).  DC 5260 provides for a 
noncompensable rating where flexion of the leg is limited to 
60 degrees; a 10 percent rating where flexion is limited to 
45 degrees; a 20 percent rating where flexion is limited to 
30 degrees; and a 30 percent rating where flexion is limited 
to 15 degrees.  Id.

DC 5261 provides for a 30 percent rating where extension is 
limited to 20 degrees; a 40 percent rating where extension is 
limited to 30 degrees; and a 50 percent rating where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Under DC 5256, a 30 percent evaluation is assigned for 
ankylosis of the knee in a favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5256 (2007).  A 40 percent rating is warranted 
when there is anklylosis in flexion between 10 and 20 
degrees; a 50 rating is warranted for ankylosis in flexion 
between 20 and 45 degrees; and a 60 percent rating is 
assigned for extremely unfavorable ankylosis in flexion at an 
angle of 45 degrees or more.  Id.

38 C.F.R. § 4.71a, DC 5257 provides for assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating when there is severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2007).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that a rating in 
excess of 30 percent for the veteran's service-connected DJD 
of the left knee is not warranted.  The VA medical records 
and examination reports reflect the veteran's subjective 
complaints of left knee pain that affect his ability to walk 
and stand without the use of a cane.  Currently, his left 
knee disability is rated under DC 5261 for limitation of 
extension of the leg.  A 40 percent evaluation needs 
extension limited to 30 degrees; however, there is simply no 
clinical evidence to document such limitation of extension.  
Most recently, the reported range of motion of the veteran's 
left knee was from 0 to 80 degrees (during the February 2007 
VA examination) and past examination findings do not show 
limitation of motion such as to warrant an increased rating.  
His range of motion during the May 2004 VA examination was 
from +5 to 50 degrees and, during the December 2002 VA 
examination, it was from 10 to 100 degrees.  While there has 
been some objective decline in the veteran's range of left 
knee motion, the clinical findings simply do not represent 
disability such as to warrant a 40 percent rating under DC 
5261.

Nor is a separate compensable rating warranted under DC 5260 
under VAOPGCPREC 9-2004.  Here, the available December 2002, 
May 2004, and February 2007 VA examination reports do no 
reflect any current limitation of motion on flexion such as 
to warrant a compensable evaluation.  The veteran's flexion 
was reported to 100, 50 (fatiguing to 40 degrees), and 80 
degrees during the December 2002, May 2004, and February 2007 
VA examinations, respectively.  Thus, a separate rating for 
limitation of flexion to include as due to pain is not 
warranted.  Nor is there any clinical evidence of knee 
ankylosis to warrant a rating in excess of the currently 
assigned 30 percent rating.

For a knee disorder to warrant a separate compensable rating 
under DC 5257 there must be a showing of recurrent 
subluxation or lateral instability.  While the veteran has 
testified and told examiners that he has left knee 
instability, the Board notes that instability was not 
demonstrated on objective VA examinations in December 2002 
and February 2007.  In fact, while the most recent VA 
examiner said that, because of the veteran's large leg, it 
was difficult to assess his anterior and posterior stability, 
from what the examiner could tell from anterior and posterior 
drawer testing, the veteran was stable at both the anterior 
and posterior cruciate ligaments. This is entirely consistent 
with the December 2002 VA examiner's report of stable 
bilateral anterior and posterior cruciate and medial and 
lateral collateral ligaments.  Thus, absent objective 
evidence of instability, a separate rating under diagnostic 
DC 5257 is not warranted. 

Nor is there any objective medical evidence that the veteran 
has left knee locking or joint effusion such as to warrant a 
separate rating under DC 5258 or 5259.  38 C.F.R. § 4.71a, 
DCs 5258 and 5259 (2007).  Diagnostic Code 5258 provides that 
dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking" pain and effusion into the 
joint warrants a 20 percent evaluation; and symptomatic 
residuals of removal of semilunar cartilage under DC 5259 
warrant a 10 percent rating.  Id.  In fact, results of x-rays 
of the veteran's left knee taken in December 2002 included no 
joint effusion; and, during the May 2004 VA examination, he 
denied locking and, in February 2007, the VA examiner found 
no knee effusion.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's DJD of 
the left knee are contemplated in the currently assigned 30 
percent rating.  There is no indication that pain, due to 
disability of the left knee, causes functional loss greater 
than that contemplated by the 30 percent evaluation now 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

Additionally, the Board notes that recent VA examination 
reports in 2002, 2004, and 2007 include descriptions of a 
small surgical scar (or scars) on the veteran's left knee 
associated with his earlier surgery apparently in service.  A 
separate compensable evaluation for residual scars is 
warranted under Esteban v. Brown, 6 Vet. App. at 261-62, only 
where none of the symptomatology is duplicative or 
overlapping with other service-connected disability arising 
from the same injury to the same anatomical location.  
However, here, the medical evidence reflects that the scar(s) 
was (were) healed, smooth, and non-adherent, and the veteran 
has not contended otherwise.  Although some superficial 
numbness of unnamed nerves surrounding the entire surface of 
the knee was reported by the May 2004 VA examiner, a separate 
compensable rating for a symptomatic scar is not warranted.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against a rating in excess 
of 30 percent for the veteran's service-connected DJD of the 
left knee.  The preponderance of the evidence is clearly 
against the claim.  38 U.S.C.A. § 5107.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected DJD of the left 
knee.  In addition, although records indicate that the 
veteran told examiners that he was unable to work since his 
injury in service in 1979, the veteran was still employed 
during this period, and there is no objective evidence 
revealing that his condition caused marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  In fact, the July 2005 Addendum from the 
May 2004 VA examiner indicates that the veteran should be 
able to work with some limitations related to lifting, 
bending, and mobility.  

Consequently, while the veteran's left knee disability may 
well cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 30 
schedular rating under 38 C.F.R. § 4.71a, DC 5010-5261, 
adequately addresses, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected DJD of the left knee.  See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  Therefore, in 
the absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.



ORDER

A rating in excess of 30 percent for the veteran's DJD of the 
left knee is denied.


REMAND

The veteran also seeks an increased rating for his DJD of the 
lumbar spine, currently evaluated as 20 percent disabling.  
He has variously complained of leg parathesias.  

According to a March 2007 VA neurological examination report, 
the examiner saw the veteran in January 2007 and ordered a 
magnetic resonance image (MRI) of the cervical and lumbar 
spine and an electromyogram (EMG) but it was unclear from the 
record if it was ever performed, as the veteran was unsure, 
and there was no computer record of it.  The veteran said 
severe weather prevented him from making several previous 
appointments.  Upon examination, the VA examiner recommended 
an EMG of the veteran's left lower extremity, and one of his 
right upper extremity, as the veteran described paresthesias 
in that area for the past month.  A MRI was also scheduled, 
and the examiner suggested another orthopedic reevaluation be 
performed, given the veteran's musculoskeletal complaints.

However, in August 2007, that same VA examiner reviewed the 
veteran's medical records and noted that the veteran was 
scheduled for an EMG in April 2007 but could not tolerate it.  
It was noted that the veteran thought he was in Physical 
Therapy and no needle tests were done nor was a MRI 
performed.  The VA examiner reviewed his notes and said the 
veteran was seen for neck and back pain and currently for his 
degenerative spine disease.  The veteran had some occasional 
paresthesias in the left upper and lower extremities.  The VA 
examiner said "I still maintain that the [veteran's] 
paresthesias are at least as likely as not related to his 
degenerative spine disease".  It was noted that the 
veteran's testing was difficult and unreliable given his 
giveaway weakness, "none of the tests that were ordered have 
been done", and the veteran could not tolerate the EMG that 
was necessary given his giveaway weakness.

Given the veteran's complaints and the recent VA examiner's 
opinion, the Board is of the opinion that the veteran should 
be afforded a neurological examination and a new orthopedic 
examination, to determine all neurological manifestations, 
and the current orthopedic findings, related to his service-
connected lumbar spine disability, including any upper or 
lower extremity nerves or nerve groups affected.  

Finally, in an October 2005 signed statement, the veteran 
advised the RO that he currently resided in Indiana, and 
requested that his case be transferred from the VA RO in 
Roanoke to the VA RO in Indianapolis.  However, this has not 
as yet been done, although the RO sent letters to the 
veteran, most recently in October 2007, at his current 
address in Indianapolis.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should ultimately transfer 
the veteran's claims file from the 
jurisdiction of the VA RO in Roanoke, 
Virginia, to the jurisdiction of the VA 
RO in Indianapolis, Indiana, consistent 
with his October 2005 signed request.

2.	The RO/AMC should contact the veteran 
and request that he identify any non-VA 
medical providers for his back 
disability since April 2001 and those 
treatment records should be obtained, 
if any.  All VA medical records 
regarding the veteran's treatment for 
the period from July 2005 to the 
present should be obtained.  

If any records are unavailable, a 
note to that effect should be placed 
in the claims file, and the veteran 
and his representative should be so 
advised in writing.

3.	Then, the veteran should be scheduled 
for appropriate VA examinations (e.g., 
to ascertain orthopedic and neurologic 
findings), performed by physicians, to 
determine the current severity and all 
manifestations of his service-connected 
DJD of the lumbar spine.  The claims 
file should be made available to the 
examiners.  All indicated tests and 
studies should be performed, e.g., x-
rays, MRIs, nerve conduction velocity 
testing and EMG, and all manifestations 
of current disability should be 
described in detail, including all 
orthopedic and neurologic residuals 
found to result from the service-
connected lumbar spine disability.  
After reviewing the claims folder and 
examining the veterans, the examiner(s) 
should respond to the following:

a.	The examiner(s) should note if any 
of the recommended tests or 
studies, including EMG and MRI, 
could not be performed, and if the 
veteran failed to appear for a 
scheduled test or if he was unable 
to tolerate the test.

b.	The examiner(s) is (are) requested 
to indicate the nature and 
duration of incapacitating 
cervical or lumbar spine episodes, 
if any, over the past 12 months 
(an "incapacitating episode" being 
a period of acute signs and 
symptoms of lumbar spine 
disability that requires bed rest 
prescribed by and treatment by a 
physician).

c.	The examiner(s) should provide 
complete range of motion studies 
of the lumbar spine.  If there is 
any ankylosis, the examiner(s) 
should so state. 

d.	The neurologist should identify 
the nerves or nerve groups that 
are affected by the veteran's 
lumbar spine disability, if any.  
The examination report should 
specify which nerves or nerve 
groups are impaired as a result of 
the service- connected lumbar 
spine injury, if any. 

e.	The examiner(s) is(are) requested 
to describe any objective evidence 
of pain or functional loss due to 
pain; and indicate whether there 
is any weakened movement, excess 
fatigability or incoordination 
that could be attributed to the 
service-connected lumbar spine 
disability.  All pertinent 
orthopedic and neurological 
findings should be set out.

f.	A complete rationale is requested 
for all opinions proffered.  If a 
response cannot be made without 
resort to speculation, that should 
be set forth.

4.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for a 
rating in excess of 20 percent for his 
DJD of the lumbar spine.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the September 2007 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


